Citation Nr: 1718918	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-47 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cancer, to include soft tissue sarcoma and squamous cell sarcoma, to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before a Decision Review Officer (DRO) at an RO hearing in September 2011.

In May 2014, the Board denied entitlement to service connection for squamous cell sarcoma and hypertension.  The appealed to the United States Court of Appeals for Veterans Claims.  By Order dated in August 2014, the Court granted a Joint Motion for Remand, vacating and remanding the May 2014 Board decision.  In particular, the Joint Motion agreed that the Board decision did not provide sufficient reasons or bases for finding that a VA examination was not warranted.

The Board remanded the claim in December 2014 for VA examinations to address the likelihood that hypertension was related to service-connected PTSD or herbicide agent exposure, and whether squamous cell carcinoma was related to herbicide agent exposure.  The requests of the Board's remand having been accomplished, the case is now returned for appellate review.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's current squamous cell sarcoma was caused by exposure to herbicide agents in Vietnam.  

2.  The preponderance of the competent and credible evidence indicates that the Veteran's current hypertension began years after active service and was not caused by any incident of service.  The most probative evidence indicates that the hypertension is not related to service or service-connected PTSD.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma was incurred in service. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Hypertension was not incurred in or aggravated by service, to include as due to herbicide agent exposure, or caused or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that the duties to notify and assist have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  December 2009 correspondence from VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service medical records, VA medical center records, and private treatment records.  The Veteran has not made VA aware of any relevant records that have not been obtained.

The Veteran underwent VA examinations in August 2015, with an addendum medical opinion in June 2016.  The examinations include objective findings necessary for rating purposes and collectively discuss the etiology of the Veteran's hypertension, particularly whether it is related to the Veteran's service, including exposure to herbicide agents in service, or secondarily related to his service-connected PTSD.  

The Veteran gave testimony at an RO hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2016).

Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Only disabilities listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Hypertension and malignant tumors are chronic disabilities.  38 C.F.R. § 3.309(a) (2016).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease (including hypertension) and malignant tumors are considered chronic, and therefore will be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The Veteran is presumed to have been exposed to herbicide agents during service in Vietnam during the Vietnam era.  The personnel records show service in the Republic of Vietnam from November 1970 to April 1972.

Diseases associated with exposure to certain herbicide agents used in support of operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2016).  That presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii) (2016).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicide agents if he served in Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence establishing he was not exposed to any herbicide agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Veteran is presumed to have been exposed to herbicide agents during service in Vietnam.

The diseases presumptively associated with herbicide agent exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).

The Secretary of VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam era is not warranted for hypertension.  75 Fed. Reg. 81332 (Dec. 27, 2010). 

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must assess the credibility and probative value of evidence, and the Board may favor one medical opinion over another if an adequate statement of reasons or bases is provided.  Owens v. Brown, 7 Vet. App. 429 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board cannot ignore the opinion of a treating physician, the Board may discount the credibility of a physician's statement.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 (1992).

Squamous Cell Carcinoma

The Veteran has been diagnosed with squamous cell sarcoma, which he alleges is akin to soft tissue sarcoma, one of the disabilities presumptively linked to herbicide agent exposure. 

At an August 2015 VA examination, the examiner noted the Veteran's history of squamous cell carcinoma and found that the Veteran's cancer was a malignant tumor or neoplasm and that it was not a soft tissue sarcoma.  

As the Veteran is not diagnosed with soft tissue sarcoma, his squamous cell carcinoma is not presumptively linked by law to herbicide agent exposure.  Nonetheless, that does not preclude a claimant from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service medical records are negative for any complaints, diagnoses, or objective clinical findings referable to any sort of cancer.  There is no suggestion in the record of cancer for many years after separation from service.

VA treatment records from September 2009 show the Veteran reported a tender lesion on his scalp for several months and requested an inspection.  A biopsy of the scalp was performed and he was diagnosed with squamous cell sarcoma in September 2009.  The record notes excision surgeries of the scalp performed in October 2009, December 2009, and April 2011.

The VA examiner in August 2015 found that although it was determined that the squamous cell carcinoma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, the cause of the development of the Veteran's invasive squamous cell carcinoma was "equivocal between arsenic exposure and cumulative sun (UV) light exposure and his age."  The rationale was that skin carcinomas and Bowen's disease (squamous cell carcinoma in situ) were associated with latent effects of arsenic poisoning.  

VA regulations provide that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2016).  Cacodylic acid is a toxic compound of arsenic used especially as an herbicide.  Because the Veteran served in Vietnam during the Vietnam Era, he may be presumed to have been exposed to herbicide agents, which may include cacodylic acid, or arsenic.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

As the medical evidence shows that the Veteran's squamous cell carcinoma was caused, at least in part, from latent effects of exposure to arsenic, and the Veteran was presumably exposed to arsenic during service in Vietnam, the evidence for and against the claim is relatively equally-balanced.  

Although the VA examiner in August 2015 noted that the cause of the Veteran's squamous cell carcinoma was equivocal between latent effects of arsenic poisoning, the sun, and his age, the evidence supports a finding that it is at least as likely as not that the Veteran's presumed exposure to herbicide agents in service is one of the causes of the Veteran's squamous cell carcinoma.

The Board finds that the probative value of the August 2015 medical opinion, provided by a VA staff physician is high as the clinician was mostly informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  To the extent that the examiner found that the Veteran's squamous cell carcinoma was not related to service, it is unclear whether the examiner considered that the presumed exposure to herbicide agents could have included arsenic exposure.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because the Veteran is presumed to have been exposed to herbicide agents during his service in Vietnam, which includes presumed exposure to arsenic, and a VA staff physician has determined that the Veteran's squamous cell carcinoma is related, at least in part, to latent effects of arsenic exposure, the Board concludes that the evidence is relatively equally-balanced in terms of whether it supports the grant of service connection for squamous cell carcinoma.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that squamous cell carcinoma is the result of exposure to herbicide agents during service, and the claim for service connection for squamous cell carcinoma is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Hypertension

The Veteran claims that his hypertension is due to service-connected PTSD.  Having considered the entire record of evidence, both lay and medical, the Board finds that the preponderance of evidence is against the claim for service connection for hypertension.  The Board denied service connection for hypertension as secondary to diabetes in its May 2014 decision.  In the Joint Motion for Partial remand, the Veteran did not contest that portion of the Board's decision that denied service connection for hypertension secondary to service-connected diabetes mellitus.  The August 2014 Court Order granted the Joint Motion for Partial Remand and only remanded the part of the Board decision that denied hypertension due to herbicide agent exposure or posttraumatic stress disorder.  Therefore, the Board's denial of service connection for hypertension secondary to service-connected diabetes mellitus was not disturbed by the Court and is final.

With regard to a claim for service connection for hypertension as due to herbicide agent exposure under 38 C.F.R. § 3.307 (a)(6), hypertension is not a disability that is presumed to be associated with herbicide agent exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a), 3.309(e) (2016).  Thus, presumptive service connection based on exposure to herbicide agents must be denied. 

The Board finds that the evidence of record is also inefficient to establish entitlement to service connection by proof of direct causation due to herbicide agent exposure or directly as related to service as the evidence does not show that the Veteran's hypertension is related to herbicide agent exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Although the nexus requirement for direct service connection may be established by the presence of a chronic disease such as hypertension within one year following separation from service, the Veteran's hypertension is not shown to have manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016 

The service medical records are negative for any findings of hypertension.  Post-service VA treatment records indicate the Veteran was diagnosed with hypertension in October 2005.  The Veteran's hypertension has been controlled with metoprolol since as early as July 2006.  The Veteran does not assert, and the record does not show, that hypertension first manifested during service, or within one year following separation from service.  The record also does not include medical evidence that hypertension is related to presumed exposure to herbicide agents in service.  A VA examination was provided in August 2015, which noted that there was no medical evidence found in medical literature to support the relationship between hypertension and herbicide agent exposure.  The examiner found that it was less likely as not that the Veteran's hypertension was related to herbicide agent exposure.  

As to any relationship to service-connected PTSD, an April 2010 VA primary care note shows the Veteran stated that he was having a feeling twice weekly that he thought his blood pressure was high, but he never measured his blood pressure during those episodes.  He stated that the episodes came randomly, and felt like a pressure over his chest, and he became short of breath.  He noted that the episodes had recently increased in frequency around Easter and that he did not like Easter because during his last tour in Vietnam, he was "hit hard by the Vietcong" near that time.  In evaluating the Veteran, the examiner did not think the Veteran's chest pressure was cardiac in nature, and also noted that the Veteran's hypertension was well-controlled on metoprolol.

The Veteran testified at the RO hearing in September 2011 that a doctor told him that his hypertension was related to his anxiety, which is related to his PTSD.  However, the Veteran did not submit any medical evidence to support that finding.  In response to VA's request for any additional evidence concerning the claim, he noted that he had no further information in September 2015.  He is competent to report what he was told by a physician.

A September 2011 VA PTSD examination report noted that symptoms included anxiety.

An August 2015 VA examiner noted that while PTSD and related anxiety could increase or aggravate hypertension occasionally, reviewing the Veteran's medical records did not support uncontrolled hypertension.  It was noted that the Veteran's blood pressure was well-controlled with monotherapy and that it was less likely than not that the Veteran's PTSD/anxiety was complicating his hypertension.  

A supplemental opinion was provided in June 2016.  The examiner found that while research suggested that exposure to traumatic events and PTSD were associated with a range of physical health conditions, hypertension might be more common among those with certain personality traits, such as hostile attitudes and time urgency/impatience, and among those with depression.  The examiner determined that there was no evidence in the Veteran's medical records indicative of high blood pressure due to PTSD or any traumatic events.  The examiner noted that reviewing the Veteran's medical records did not support uncontrolled hypertension, as his blood pressure had been well-controlled with monotherapy.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although hypertension is subject to service connection based upon continuity of symptomatology, the Veteran has never asserted that he had continuous hypertension symptoms ever since active service, or that he incurred hypertension during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, he contends that hypertension is due to service-connected PTSD. 

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  The record does not show that that Veteran had hypertension during active service or for many years thereafter.  The service medical records do not show a diagnosis of hypertension or chronic elevated blood pressure readings, and the first evidence of record of hypertension was in October 2005, many years after service separation.  

None of the medical evidence of record shows that the Veteran's hypertension is directly related to military service, including presumed exposure to herbicide agents during service.  The August 2015 opinion was that it was less likely than not that the Veteran's hypertension was related to herbicide agent exposure, as this was not supported in medical literature.  Moreover, hypertension is not a disease presumed as due to herbicide agent exposure.  38 C.F.R. § 3.309(e) (2016).  The Board finds no competent evidence of record establishing a link between the Veteran's active service and his hypertension.  Therefore, entitlement to service connection for hypertension on a direct basis or presumptive basis is not warranted.

The Veteran's primary argument in this case is that his hypertension is caused or aggravated by his service-connected PTSD.  Having carefully reviewed the claims file, the Board determines that the preponderance of the evidence is also against the claim for service connection for hypertension as secondary to service-connected PTSD. 

The VA examiner in August 2015 and June 2016 found that that his current hypertension was not caused or aggravated by service or service-connected PTSD, after conducting a review of his claims file, medical records, and lay statements.  The VA opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  The commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which is where the probative value of the opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Although the Veteran contends that he has hypertension due to service or service-connected PTSD, he is not competent to make that conclusion.  Although lay persons are competent to provide opinions on some medical issues, the issue of whether hypertension is related to service, service exposure to herbicide agents, or a service-connected disability falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board accords more significantly more weight to the medical evidence than to the Veteran's lay assertions.  Even considering the lay statements by the Veteran with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.  The Veteran is competent to report that he was told that his hypertension was related to anxiety and PTSD.  However, the Board finds that the medical evidence of record is more persuasive because of the training, experience, and rationales provided by the examiner.

In summary, the Board finds that the preponderance of the evidence of record indicates that the Veteran's hypertension was not shown in service or for many years thereafter, is not related to service or exposure to herbicide agents during service, and is not caused or aggravated by service-connected PTSD.  Accordingly, service connection for hypertension is denied.

The Board finds that the preponderance of the evidence is against the claim, and service connection for hypertension must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for squamous cell sarcoma, due to herbicide agent exposure, is granted. 

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or as secondary to PTSD, is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


